DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/08/2019 and 09/12/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. U.S. Patent Application 2020/0043873 (hereinafter “Chang”).
Regarding claim 8, Chang teaches an integrated passive device (i.e. interposer 200)(fig.2) with capacitors (refer to [0029]), comprising: 	a first capacitor (i.e. C1 in the figure below)(fig.2), disposed in a redistribution layer structure of a package (refer to interposer 200)(fig.2), wherein at least one integrated circuit is accommodated in the package (implicit)(i.e. vertically stacked integrated circuit 100)(fig.1), at least one pad of the at least one integrated circuit (i.e. conductive connectors 120)(fig.1) is respectively coupled to at least one pin of the package through the redistribution layer structure (implicit)(refer to fig.1); and 	a second capacitor (i.e. C2 in the figure below)(fig.2), disposed in the redistribution layer structure (refer to interposer 200)(fig.2), wherein a first terminal (i.e. first signal line 204)(fig.2) of the second capacitor (implicit) is coupled to a first terminal (i.e. first conductive plate 224)(fig.2) of the first capacitor (implicit), a second terminal (i.e. second signal line 206)(fig.2) of the second capacitor (implicit) is coupled to a second terminal (i.e. second conductive plate 226)(fig.2) of the first capacitor (implicit), a conductive component (i.e. first signal line 204)(fig.2) of the redistribution layer structure (implicit) is applied as an electrode plate of the second capacitor (implicit), wherein in a vertical projection of the redistribution layer structure (i.e. vertical projection in the figure below)(fig.2), the conductive component completely overlaps or partially overlaps the first capacitor (implicit).
    PNG
    media_image1.png
    421
    712
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 8 above, and further in view of Jenkins et al. U.S. Patent Application 2012/0248569 (hereinafter “Jenkins”).
Regarding claim 9, Chang teaches the integrated passive device with capacitors according to claim 8, however Chang does not teach the device further comprising: an inductance, electrically connected to the first capacitor and the second capacitor. However Jenkins teaches the device further comprising: an inductance (i.e. inductors 611 and 512)(fig.6), electrically connected to the first capacitor and the second capacitor (implicit)(refer to capacitor 601)(fig.6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the advantage of reducing return loss and/or increasing frequency response of the circuit (refer to Jenkins [0054]).
Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. U.S. Patent Application 2014/0268448 (hereinafter “Tseng”) and further in view of Chang.
Regarding claim 1, Tseng teaches an electrostatic discharge protection apparatus (refer to Abstract), comprising: 	a first transistor (i.e. ESD power clamp 230)(fig.2B), disposed in a redistribution layer structure of a package (refer to [0021] and [0022]), wherein a first terminal (implicit) and a second terminal (implicit) of the transistor are respectively coupled to a first power rail (i.e. VDD 204)(fig.2B) and a second power rail (i.e. VSS 208)(fig.2B) of the redistribution layer structure (implicit), at least one integrated circuit is accommodated in the package (refer to [0022]); 	an impedance (i.e. resistor 224)(fig.2B), disposed in the redistribution layer structure (implicit), wherein a first terminal of the impedance is coupled to the first power rail (implicit), a second terminal of the impedance is coupled to a control terminal of the first transistor (implicit); and 	a capacitor (i.e. capacitor 226)(fig.2B), disposed in the redistribution layer structure (implicit), 
Regarding claim 2, Tseng and Chang teach the electrostatic discharge protection apparatus according to claim 1, wherein when the first power rail is a system voltage rail (i.e. Tseng VDD 204)(fig.2B), the second power rail is a reference voltage rail (i.e. Tseng VSS 208)(fig.2B), and when the first power rail is the reference voltage rail, the second power rail is the system voltage rail.
Regarding claim 5, Tseng and Chang teach the electrostatic discharge protection apparatus according to claim 1, wherein the capacitor comprises: a first capacitor (i.e. Tseng capacitor 226)(fig.2B)(i.e. Chang C1 in the figure above)(fig.2), disposed in the redistribution layer structure (implicit), wherein a first terminal of the first capacitor is coupled to the second terminal of the impedance (implicit), a second terminal of the first capacitor is coupled to the second power rail (implicit); and a second capacitor (i.e. Chang C2 in the figure above)(fig.2), disposed in the redistribution layer structure (implicit), wherein a first terminal of the second capacitor is coupled to the second terminal of the impedance (implicit)(the first terminal of the second capacitor C2 is connected to the first terminal of the first capacitor C1, therefore, the first terminal of the second capacitor is also connected to the second terminal of the impedance since the first terminal of the first capacitor is .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Chang as applied to claim 1 above, and further in view of Saitoh U.S. Patent Application 2007/0138558 (hereinafter “Saitoh”).
Regarding claim 3, Tseng and Chang teach the electrostatic discharge protection apparatus according to claim 1, however they do not teach wherein the first transistor is a thin film transistor, a semiconductor material of the thin film transistor comprises polysilicon, metallic oxide, or micro-crystalline silicon. However Saitoh teaches wherein the first transistor is a thin film transistor, a semiconductor material of the thin film transistor comprises polysilicon, metallic oxide, or micro-crystalline silicon (refer to [0045]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tseng and Chang to include the transistor of Saitoh to provide the advantage of using a type of transistor that is ideal for low-voltage or low power consumption (refer to Saitoh [0044]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Chang as applied to claim 1 above, and further in view of Yang et al. U.S. Patent Application 2017/0154943 (hereinafter “Yang”).
Regarding claim 4, Tseng and Chang teach the electrostatic discharge protection apparatus according to claim 1, however they do not teach wherein the first transistor is a P-type low-temperature polysilicon thin film transistor. However Yang teaches wherein the first transistor is a P-type low-temperature polysilicon thin film transistor (refer to [0079]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tseng and Chang to include the transistor of Yang to provide the advantage of using a type of transistor that is ideal for low-voltage or low power consumption.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Chang as applied to claim 1 above, and further in view of Lin et al. U.S. Patent No. 6,919,602 (hereinafter “Lin”).
Regarding claim 6, Tseng and Chang teach the electrostatic discharge protection apparatus according to claim 1, however they do not teach the apparatus further comprising: a second transistor, disposed in the redistribution layer structure, wherein a control terminal of the second transistor is coupled to the second terminal of the impedance and the first terminal of the capacitor, a first terminal of the second transistor is coupled to a signal pin of the package, a second terminal of the second transistor is coupled to the first power rail or the second power rail, wherein a signal pad of the at least one integrated circuit is coupled to the signal pin of the package through the redistribution layer structure. However Lin teaches the apparatus further comprising: a second transistor (i.e. transistor N2)(fig.4B), disposed in the redistribution layer structure (implicit), wherein a control terminal of the second transistor is coupled to the second terminal of the impedance and the first terminal of the capacitor (implicit)(it is coupled to the impedance R1 and the capacitor C1 through the resistance R2 and the inverter P1, N1), a first terminal of the second transistor is coupled to a signal pin (i.e. Pad 41)(fig.4) of the package (implicit), a second terminal of the second transistor is coupled to the first power rail or the second power rail (implicit), wherein a signal pad of the at least one integrated circuit is coupled to the signal pin of the package through the redistribution layer structure (implicit). It would have been .
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and further in view of Lin.
Regarding claim 10, Tseng teaches an electrostatic discharge protection apparatus (refer to Abstract), comprising: 	a first transistor (i.e. ESD power clamp 230)(fig.2B), wherein a first terminal (implicit) and a second terminal (implicit) of the first transistor are respectively coupled (implicit) to a first power rail (i.e. VDD 204)(fig.2B) and a second power rail (i.e. VSS 208)(fig.2B); 	an impedance (i.e. resistor 224)(fig.2B), wherein a first terminal of the impedance is coupled to the first power rail (implicit), a second terminal of the impedance is coupled to a control terminal of the first transistor (implicit); 	a capacitor (i.e. capacitor 226)(fig.2B), wherein a first terminal of the capacitor is coupled to a second terminal of the impedance (implicit), a second terminal of the capacitor is coupled to the second power rail (implicit), however Tseng does not teach a second transistor, wherein a control terminal of the second transistor is coupled to the second terminal of the impedance and the first terminal of the capacitor, a first terminal of the second transistor is coupled to a signal pin of a package, a second terminal of the second transistor is coupled to the first power rail or the second power rail. However Lin teaches a second transistor (i.e. transistor N2)(fig.4B), wherein a control terminal of the second transistor is coupled to the second terminal of the impedance and the first terminal of the capacitor (implicit)(it is coupled to the impedance R1 and the capacitor C1 through the resistance R2 and the inverter P1, N1), a first terminal of the second transistor is coupled to a signal pin (i.e. Pad 41)(fig.4) of a package (implicit), a second terminal of the second transistor is coupled to the first power rail or the second power rail (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tseng to include the second transistor to provide the advantage of providing protection for both the power rails and the signal pad/lines while only using one trigger in order to have a smaller package.
Regarding claim 11, Tseng and Chang teach the electrostatic discharge protection apparatus according to claim 10, wherein when the first power rail is a system voltage rail (i.e. Tseng VDD 204)(fig.2B), the second power rail is a reference voltage rail (i.e. Tseng VSS 208)(fig.2B), and when the first power rail is the reference voltage rail, the second power rail is the system voltage rail.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Lin as applied to claim 10 above, and further in view of Saitoh U.S. Patent Application 2007/0138558 (hereinafter “Saitoh”).
Regarding claim 12, Tseng and Lin teach the electrostatic discharge protection apparatus according to claim 10, however they do not teach wherein the first transistor is a thin film transistor, a semiconductor material of the thin film transistor comprises polysilicon, metallic oxide, or micro-crystalline silicon. However Saitoh teaches wherein the first transistor is a thin film transistor, a semiconductor material of the thin film transistor comprises polysilicon, metallic oxide, or micro-crystalline silicon (refer to [0045]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tseng and Lin to include the transistor of Saitoh to provide the advantage of using a type of transistor that is ideal for low-voltage or low power consumption (refer to Saitoh [0044]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Lin as applied to claim 10 above, and further in view of Yang et al. U.S. Patent Application 2017/0154943 (hereinafter “Yang”).
Regarding claim 13, Tseng and Lin teach the electrostatic discharge protection apparatus according to claim 10, however they do not teach wherein the first transistor is a P-type low-temperature polysilicon thin film transistor. However Yang teaches wherein the first transistor is a P-type low-temperature polysilicon thin film transistor (refer to [0079]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tseng and Lin to include the transistor of Yang to provide the advantage of using a type of transistor that is ideal for low-voltage or low power consumption.
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 7 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 7, especially a third transistor, disposed in the redistribution layer structure, wherein a control terminal of the third transistor is coupled to the second terminal of the impedance and the first terminal of the capacitor, a first terminal of the third transistor is coupled to the signal pin of the package, wherein when the second terminal of the second transistor is coupled to the first power rail, a second terminal of the third transistor is coupled to the second power rail, and when the second terminal of the second transistor is coupled to the second power rail, the second terminal of the third transistor is coupled to the first power rail.	Claim 14 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 14, especially a third transistor, wherein a control terminal of the third transistor is coupled to the second terminal of the impedance and the first terminal of the capacitor, a first terminal of the third transistor is coupled to the signal pin of the package, wherein when the second terminal of the second transistor is coupled to the first power rail, a second terminal of the third transistor is coupled to the second power rail, and when the second terminal of the second transistor is coupled to the second power rail, the second terminal of the third transistor is coupled to the first power rail.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839